 

Exhibit 10.8

 



AMENDMENT NO. 1 to Membership Interest Purchase Agreement

 

This Amendment No. 1 to Membership Interest Purchase Agreement (this
“AMENDMENT”), dated as of May 14, 2020 (the “Amendment Effective Date”), is
entered into between the seller parties identified on the signature pages hereto
(each, individually, a “Seller,” and collectively, “Sellers”), and Akers
Biosciences, Inc., a New Jersey corporation (“Buyer” or “Akers”).

 

Recitals

 

WHEREAS, Sellers and Buyer entered to the Membership Interest Purchase Agreement
(the “MIPA”), dated March 23, 2020, whereby Sellers sold to Buyer, and Buyer
acquired from Sellers, 100% of the outstanding membership interests in Cystron
Biotech, LLC, a limited liability company organized and existing under the laws
of the State of Delaware; and

 

WHEREAS, Sellers and Buyer now desire to amend certain terms of the MIPA as
provided below, subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I
definitions

 

Capitalized terms used herein but not otherwise defined herein shall have the
respective meanings given such terms in the MIPA.

 

ARTICLE II
AMENDMENTS

 

Section 2.01 Section 2.02(a)(ii) of the MIPA is hereby amended and restated in
its entirety as follows

 

“(ii) Equity Offering Consideration. Buyer shall make the following additional
payments (subject to Section 2.02(a)(ii)(C)) to Seller in connection with Equity
Offerings (“Equity Offering Payments”):

 

(A) $1,000,000 (the “Initial Equity Offering Payment”) upon Buyer’s receipt of
cumulative gross proceeds from the consummation of Equity Offerings after the
date of this Agreement of $8,000,000 in the aggregate (the “Initial Equity
Threshold”) payable as follows: (1) if the gross proceeds from any Equity
Offering equal or exceed $8,000,000, the Buyer shall pay $1,000,000 (less the
amount of any previous payment made in respect of the Initial Equity Offering
Payment) in cash to the Sellers immediately upon consummation of such Equity
Offering, (2) if the gross proceeds are less than $8,000,000 but more than
$6,000,000, the Buyer shall pay $500,000 (or so much thereof as would result in
the Sellers receiving aggregate payments equal to $1,000,000 in respect of the
Initial Equity Offering Payment) in cash to the Sellers, (3) if the gross
proceeds to the Buyer are equal to or less than $6,000,000 but more than
$4,000,000, the Buyer shall pay $250,000 (or so much thereof as would result in
the Sellers receiving aggregate payments equal to $1,000,000 in respect of the
Initial Equity Offering Payment) in cash to the Seller. For the avoidance of
doubt, in no event will aggregate payments pursuant to this Section
2.02(a)(ii)(A) exceed $1,000,000; and

 

 

 

 

(B) an amount in cash equal to 10% of the gross proceeds in excess of the
Initial Equity Threshold from any Equity Offering consummated after the date of
this Agreement (until the Sellers have received aggregate additional cash
consideration equal to $10,000,000 (the “Subsequent Equity Offering Payment”);

 

(C) Notwithstanding any contrary provision contained herein, if an equity
offering is consummated prior to September 23, 2020, then the Initial Equity
Offering Payment or Subsequent Equity Offering Payment, as applicable, shall
accrue but shall not be due and payable until September 24, 2020.

 

Section 2.02 No Other Modifications. Except as expressly set forth in Section
2.01, the MIPA remains unmodified and in full force and effect.

 

Section 2.03 Acknowledgments. The Sellers previously received a payment of
$250,000 pursuant to Section 2.02(a)(ii) of the MIPA in connection with an
Equity Offer made pursuant to a final prospectus dated April 7, 2020 (the “April
7 Offering”). The Buyer and Sellers agree that the Sellers may retain such
payment notwithstanding the amendments to the MIPA set forth in this Amendment.
For the avoidance of doubt, no other amounts are accrued and unpaid or otherwise
due and payable with respect to the April 7 Offering.

 

ARTICLE III
Miscellaneous

 

The provisions of Article VIII of the MIPA are incorporated herein by reference
and made a part hereof mutatis mutandis.

 

[signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date set forth above.

 

  SELLERS:         Premas Biotech PVT Ltd.         By: /s/ Prabuddha Kumar Kundu
  Name: Prabuddha Kumar Kundu   Title: Cofounder         Cutter Miller Capital
LLC         By: /s/ Michael Vasinkevich   Name: Michael Vasinkevich   Title:
Authorized Signatory         Run Ridge LLC         By: /s/ Craig M. Schwabe  
Name: Craig M. Schwabe   Title: Authorized Signatory         /s/ Nadav Kidron  
Nadav Kidron         BUYER:         AKERS BIOSCIENCES, INC.   a New Jersey
corporation         By: /s/ Christopher Schreiber   Name:  Christopher Schreiber
  Title: Executive Chairman

 

 

 